DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
The examiner notes that the application may be entitled to benefit of Chines Patent Application No. CN 202010046854A, filed on January 16, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving member” in claims 1 and 20; “first lifting device” in claims 4 and 19; “first moving device” in claims 4 and 19; and “second lifting device” in claims 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function for the claim limitation “driving member” is a chain (¶ beginning at pg. 5, line 9 of the specification).  No corresponding structure is provided in the specification for “first lifting device”, “first moving device” or “second lifting device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The above claims include limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see analysis above) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 4, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims therefore lack written support.
The above claims include the claim limitations “first lifting device”, “first moving device” and “second lifting device” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see analysis above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, while the “first lifting device”, the “first moving device” and the “second lifting device” are referenced in the drawings (FIG. 3, first moving device #65, first moving device #64; FIG. 11, second lifting device” #65), the corresponding structure cannot be determined from the depiction in the drawings and no further description of the structure is provided in the specification.  Therefore, these claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warnock, II (U.S. Patent Application Publication No. 2016/0177501 A1) in view of Zhu (U.S. Patent Application Publication No. 2020/0094094 A1).
Regarding claim 1, Warnock discloses manufacturing equipment, including: a rack (FIG. 14, [0059] of Warnock, support structure #155 for turntable #9); a rotation seat, having a bearing which is rotatable with respect to the rack ([0059] of Warnock, pivot point at centerline CL; table rotates about pivot point which is therefore a rotation seat which would necessarily include a bearing or part that bears friction between rotating table and support structure); a supporting platform, connected to the bearing and being rotatable with the bearing when the bearing rotates (FIG. 14 of Warnock, turntable #9); a driving member, arranged around the supporting platform and being linked-up with the supporting platform ([0057] of Warnock, one or more gears, belts, etc. adapted to drive the table via the motor); a driving assembly, having a rotation motor, a 
Warnock does not specifically disclose that the equipment is for manufacturing a trampoline.  Warnock, however discloses that the turntable can be used to deliver the perimeter edge of a fabric to a stationary welding machine ([0010] of Warnock).  Zhu discloses manufacturing a trampoline by welding clamping members around the perimeter edge of a circular fabric or mat ([0009] of Zhu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the turntable apparatus of Warnock to manufacture a trampoline as taught by Zhu.  One of skill in the art would have been motivated to do so in order to deliver the edge of the fabric to the welding machine as taught by Warnock ([0010] of Warnock).  
Warnock also does not specifically disclose a plurality of fixing members, detachably disposed on the supporting platform and arranged circularly, each of the fixing members including two clamping members for clamping a flexible cloth therebetween and that the welding device is adapted for welding the two clamping members with the flexible cloth together.  Zhu, however, discloses disposing a trampoline fabric between clamping members around the perimeter edge of the trampoline fabric and welding the clamping members and trampoline fabric together (FIGS. 1-3 of Zhu, fabric clamp outer sheet #61 and clamping sheet #62).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to dispose the fabric clamp outer sheet and clamping sheet of Zhu on the rotating table and adapt the stationary welding head of the modified device to weld 
Regarding claim 15, Warnock and Zhu suggest that the welding device includes a welding machine (FIG. 1 of Warnock, welding head assembly #105; [0031] of Zhu, high frequency welding machine), the welding machine has a welding head for welding the two clamping members of the fixing member together ([0031] of Zhu, high frequency welding machine adapted to weld clamping sheets together).
Regarding claim 16, Warnock discloses that the welding device further includes a second lifting device, the second lifting device is adapted for moving the welding machine along a rotation axis of the bearing ([0051], FIG. 9 of Warnock, welding head assembly includes arm #101 which moves up and down to create pressure between weld rollers).
Regarding claim 20, Warnock and Zhu suggest a method for manufacturing trampoline, using the equipment for manufacturing trampoline of claim 1 (see analysis of claim 1 above), including steps of: preparing a flexible cloth ([0031] of Zhu, trampoline fabric #7) and placing the flexible cloth on supporting platform (FIG. 1 of Warnock, circular fabric placed on turntable #9 for welding operation), clamping a fringe of the flexible cloth by the two clamping members of each of the fixing members (FIGS. 1-3 of Zhu, trampoline fabric welded between clamping sheets); the rotation motor driving the supporting platform to rotate by the driving member to make the welding device to correspond to one of the fixing members ([0057] of Warnock, rotating table driven by motor; FIGS. 1-3, [0031] of Zhu, welding sheets welded to trampoline fabric; rotating table of modified device would necessarily be driven to make the welding device correspond to the clamping sheets in order to weld the clamping members to the trampoline .
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Warnock in view of Zhu as applied to claim 1 above and further in view of Dyer (U.S. Patent No. 4,519,493).
Regarding claim 2, Warnock does not specifically disclose a plurality of toothed portions arranged around the supporting platform, that the driving member is a chain, that the chain surrounds and is engaged with the toothed portions, that the rotation axle of the rotation motor has a driving gear, and that the driving gear is engaged with the chain.  Warnock, however, disclose generally that the rotating table can be rotated by a motor and one or more gears, pulleys, belts etc. ([0057] of Warnock).  Dyer discloses a power system for a rotating table comprising a motor #122, a drive sprocket #128 connected to the drive shaft #126 of the motor, a chain #140 which engages the sprocket #128 and teeth #148 on outer periphery of table (FIG. 1, 2:54-62, 5:58-6:14, claim 9 of Dyer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the power system of Dyer to drive the rotating table of the modified device.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in 
Regarding claim 5, Warnock does not specifically disclose a ring- shaped guiding face is formed on a top of the rack, a plurality of guiding posts facing the rack are disposed on the supporting platform and extend along a rotation axis of the bearing, each of the guiding posts has a rolling member at an end thereof, the rolling members abut against the guiding face respectively.  Moreover, Warnock is silent with respect to the structure of the rotating table.  Dyer, however discloses a turntable which has a main frame, a load supporting table carried in the main frame and glide rollers for allowing rotation of the table relative to the frame (Abstract of Dyer).  The load supporting table includes a circular ring #56 which is carried by vertical glide rollers #160 which are mounted at the end of lift frame members #52 (6:15-21 of Dyer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the turntable of Dyer as the rotating table in the modified apparatus.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Warnock in view of Zhu and Dyer as applied to claim 5 above and further in view of Wawrzyniak et al. (U.S. Patent No. 5,170,678).
Regarding claim 6, Dyer does not specifically disclose that a receiving space is formed at a center of the rack, the rotation seat is received in the receiving space, a plurality of connecting legs extending radially are arranged at a bottom of the rotation seat, the connecting legs are connected to the rack.  Wawrzyniak, however, discloses a base for a rotary table which includes has this structure (FIGS. 1-2 of Wawrzyniak).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a rotary table base as disclosed in Wawrzyniak as a base for the rotary table in the modified apparatus.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warnock in view of Zhu and Dyer as applied to claim 2 above and further in view of either of Kemp (U.S. Patent No. 6,829,967 B1) or Gilberti (U.S. Patent No. 5,784,932).
Regarding claim 3, Dyer discloses that the driving gear is engaged with the chain at an inner side of the chain (FIG. 1 of Dyer) but does not specifically disclose that the driving assembly further includes two driven gears, the driving gear is located between the two driven gears, a radial distance between the driving gear and the bearing is larger than a radial distance between each of the driven gears and the bearing, the two driven gears are engaged with the chain at an outer side of the chain respectively.  Dyer, however, discloses an idler sprocket #136 which engages the chain #140 (6:3-10 of Dyer).  Kemp discloses a driving gear for a chain drive which is located between two driven gears wherein the driving gear is engaged with the chain at an inner side of the chain and the two driven gears are engaged with the chain at an outer side of the chain (FIG. 1 of Kemp, transfer sprocket #23 which is a driving gear and bias sprockets #24 which are driven gears).  According to Kemp, the bias sprockets can be used to maintain the chain under tension to prevent disengagement of the chain drive (4:39-44 of Kemp).  Gilberti similarly discloses a drive assembly for a rotary index table wherein a motor driven pulley which engages the inside of a belt used to drive the rotary table is positioned between idler pulleys which engage the outside of the belt (FIG. 6 of Gilberti).  Gilberti also discloses that a chain and pinion can be used in place of the belt and pulley (7:55-58 of Gilberti).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the driving and driven/idler gear arrangement of Kemp or Gilberti in the modified apparatus in order to maintain the chain under tension to prevent disengagement of the chain drive as taught by Kemp (4:39-44 of Kemp).  Use of the driving and driven/idler gear .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warnock in view of Zhu as applied to claim 16 above and further in view of James (U.S. Patent Application Publication No. 2005/0227812 A1).
Regarding claim 17, neither Warnock nor Zhu specifically disclose that the welding device includes a fixed plate and a sliding plate, the welding machine is fixed on the sliding plate, the sliding plate is slidable with respect to the fixed plate along a direction unparallel to the rotation axis of the bearing.  James, however, discloses a method of making a trampoline mat wherein an ultrasonic welding head is moved around the perimeter of the mat on an arm ([0058] of James).  According to James, the welding head can be moved radially along the arm in order to process mats of different sizes (FIG. 5, [0057]-[0058] of James).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a welding head which can move (i.e., slide) horizontally along a radius of an arm in the modified apparatus in order to weld mats of different sizes as taught by James (FIG. 5, [0057]-[0058] of James).  The arm of the modified device would necessarily be mounted to a fixed base or plate and the welding head would necessarily be mounted to a base or plate which is capable of sliding with respect to the arm in order to allow linear movement along the arm.
Allowable Subject Matter
Claims 7-14, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7, 13, 14, 18 and 21, the closest prior art is to Warnock and Zhu (see analysis of claim 1 above).  None of the cited references, however, teach or reasonably suggest: an apparatus comprising a supporting platform which includes a ring shaped plate and a plurality of supporting members as set forth in claim 7; an apparatus comprising a supporting platform which has a plurality of jigs as recited in claim 13; an apparatus comprising a driving assembly which has a plurality of sensors and a supporting platform with a plurality of subjects as recited in claim 14; an apparatus comprising a sliding plate as recited in claim 18; or a method wherein the clamping member closest to the welding device is formed with at least one circular recess by the welding device as recited in claim 21.
Claims 8-12 depend either directly or indirectly from claim 7 and are therefore also allowable for the reasons set forth above with respect to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746